 GEORGIA-PACIFIC CORPORATIONGeorgia-Pacific CorporationandSouthern Council ofIndustrialWorkers, United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO.Case 15-CA-4787August 21, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on March 5, 1973, by SouthernCouncil of Industrial Workers, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,herein called the Union, and duly served on Georgia-Pacific Corporation, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15, issueda complaint on March 12, 1973, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge and complaintwere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 13, 1973,following a Board election in Case 15-RC-4552 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 20, 1973, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 22, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. The Respondent admitsall of the factual allegations in the complaint, exceptthose paragraphs which relate to the underlying repre-sentation case, 15-RC-4552.On March 28, 1973, counsel for the General Coun-sel filed directly with the Board a Motion for Summa-ry Judgment, submitting, in effect, that the only issueraised by the Respondent's answer to the complaintis the validity of the election and the resulting certifi-cation in the underlying representation proceeding,'Official notice is takenof the recordin the representation proceeding,Case 15-RC-4552, asthe term "record"isdefined in Secs102.68 and 102.69(f) of the Board's Rules and Regulations,Series 8,as amended SeeLTVElectrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (CA. 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C.A. 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp, 164NLRB378, enfd 397 F 2d 91 (C A 7, 1968), Sec. 9(d) of the NLRA.633Case 15-RC-4552.He, therefore,requests the Boardto grant the Motion for Summary Judgment.Subse-quently,on April 5,1973,the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel'sMotionfor Summary Judgment should not be granted. Re-spondent thereafter filed a response to Notice to ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs reflected above, the Respondent's answer ad-mits all of the factual allegations of the complaint. Inits response to the Notice To Show Cause, as in itsanswer to the complaint, the Respondent attacks theBoard's Supplemental Decision and Certification ofRepresentative, issued on February 13, 1973,2 inwhich the Board, after having considered the Region-alDirector's Report on Challenged Ballots and Ob-jections to Second Election, the exceptions thereto,and the entire record, concluded that theRespondent's exceptions raised no material or sub-stantial issues of fact or law which would require ahearing; adopted the Regional Director's findings,conclusions, and recommendations; and, according-ly, certified the Union. In its response to the NoticeTo Show Cause, the Respondent admits that "at issueis the validity of the Board's February 13, 1973 Certi-fication of Representative which is based upon theBoard's Supplemental Decision regarding determina-tive challenged ballots and objections to the secondelection conducted on July 13, 1972 in Case No. 15-RC-4552," but contends, in substance, that theUnion's certification was improperly issued becausethe Respondent was denied due process and an evi-dentiary hearing on substantial and materialissues offact raised by its objections to the election. By thisassertion, and more specifically by its denials, inwhole or in part, of the allegations of the complaint,and the arguments propounded in its response to theNotice To Show Cause, including the exhibits referredto therein, the Respondent is attempting to relitigatethe same issues which it raised in the representationproceeding, Case 15-RC-4552.Moreover, it is well established that parties do nothave an absolute right to a hearing on objections toan election. It is only when the moving party presentsa prima facieshowing of "substantial and material2Georgia-Pacific Corporation,201 NLRB No 109.205 NLRB No. 106 634DECISIONSOF NATIONALLABOR RELATIONS BOARDissues" which would warrant setting aside the electionthat he is entitled to an evidentiary hearing.3 It is clearthat, absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutional re-quirements.4It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times mate-rialherein, a Georgia corporation engaged in themanufacture, sale, and distribution of wood productsand related forestry products. The only operation ofRespondent directly involved in this proceeding is itsmanufacturing facility located at Taylorsville, Missis-sippi.During the past 12 months, which period isrepresentative of all times material herein, Respon-dent, in the couse and conduct of its business, de-scribed above, purchased and received goods andmaterials valued in excess of $50,000 which wereshipped directly to it in Taylorsville, Mississippi, frompoints located outside the State of Mississippi. Duringthe same period, Respondent sold and shipped goodsand materials valued in excess of $50,000 from insideMississippi directly to points located outside the Stateof Mississippi.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, an3Allied Foods,Inc,189 NLRB 513, and cases cited in in. 64 Amalgamated ClothingWorkersof America [WinfieldManufacturingCompany, Inc I v NLRB ,424 F 2d 818, 828(C A D C ,1970)ModineManufacturingCompany,203 NLRB No 775SeePittsburgh Plate GlassCo, v NLRB ,313 U S 146,162 (1941),Rules and Regulations of the Board,Secs 102 67(1) and 102 69(c)employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDSouthern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,is a labor organization within the meaningof Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed at the Employer's Taylorsville, Mississip-pi,plywood, particle board, and stud plants;excluding office clerical employees, forestry divi-sion employees, professional employees, techni-cal employees, guards, and supervisors as definedin the Act.2.The certificationOn July 13, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 13, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 20, 1973, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 20, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 20, 1973, and at all times thereafter, GEORGIA-PACIFIC CORPORATIONrefused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that,by such refusal,Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of theAct.IV THE EFFECT OF THE UNFAIR LADOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Georgia-Pacific Corporationis an employer en-gaged in commercewithin themeaning of Section 2(6)and (7) of the Act.2.SouthernCouncilof IndustrialWorkers, UnitedBrotherhoodof Carpentersand Joinersof America,AFL-CIO,is a labor organization within the meaningof Section2(5) of the Act.3.All productionand maintenance employees em-ployed at the Employer's Taylorsville,Mississippi,plywood, particle board, and stud plants;excluding635office clerical employees, forestry division employees,professional employees, technical employees, guards,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since February 13, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about February 20, 1973, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Georgia-Pacific Corporation, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Southern Council of Indus-trialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All production and maintenance employeesemployed at the Employer's Taylorsville,Missis-sippi, plywood, particle board, and stud plants;excluding office clerical employees, forestry divi-sion employees, professional employees, techni-cal employees, guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which the 636DECISIONSOF NATIONALLABORRELATIONS BOARDBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its manufacturing facility located atTaylorsville,Mississippi, copies of the attached noticemarked "Appendix."6 Copies of said notice, on formsprovided by the Regional Director for Region 15,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforcedby a Judgmentof a United StatesCourt of Appeals, thewords in the notice reading "Postedby Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the UnitedStates Court of AppealsEnforcing anOrder of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with South-ern Council of Industrial Workers, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed at the Employer's Taylorsville, Mis-sissippi,plywood, particle board, and studplants; excluding office clerical employees,forestry division employees, professional em-ployees, technical employees, guards, and su-pervisors as defined in the Act.GEORGIA-PACIFICCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Plaza Tower, Suite 2700, 1001 How-ard Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.